Citation Nr: 1816692	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  13-26 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, panic disorder, and depression.

2. Entitlement to service connection for alcohol dependence. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Carolyn Colley, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1965 to June 1969.  

This appeal is before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A Board hearing was scheduled for August 2017, which was rescheduled for October 2017, and again rescheduled for February 2018.  The Veteran did not report for his February 2018 hearing, nor did he submit a request for postponement.  The Veteran's hearing request is therefore withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

Although the Veteran has only claimed entitlement to service connection for PTSD, depression, and alcohol abuse, the Board has broadened the claim to include any acquired psychiatric disorder that may be reasonably encompassed by the Veteran's description of the claim, the Veteran's symptoms, and other information of the record, so as not to improperly limit the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 6, (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, panic disorder, and depression, is addressed in the REMAND portion of this decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

REMAND

The Board has determined that additional development is necessary and the appeal is, therefore, REMANDED as directed below:

1. Reasons for the Remand:

Remand of the issue of service connection for an acquired psychiatric disorder is necessary to attempt to corroborate the Veteran's reported in-service stressors and to afford the Veteran a VA examination.  

2. Conduct development to:

a. Attempt to corroborate the Veteran's reported in-service stressors of (i) witnessing the death of a fellow service member while serving aboard a Navy carrier, and; (ii) being in a near-collision with a North Korean freighter while aboard a Navy carrier. 

THE VETERAN MUST BE REQUESTED TO PROVIDE THE NAMES, DATES, LOCATIONS, AND CIRCUMSTANCES OF THESE INCIDENTS TO ENABLE VA TO INVESTIGATE THE CLAIM. 

b. Obtain the opinion of the mental health care provider, alluded to by the Veteran in his September 2013 substantive appeal, who advised the Veteran that his "mental health condition is due to service," as well as any other relevant factual or medical evidence not currently in the record. 

3. Following this development, schedule the Veteran for a VA psychiatric examination to obtain an opinion as to the nature and etiology of any currently-diagnosed acquired psychiatric disorders reasonably encompassed in the record.  All indicated tests and studies should be accomplished and the findings reported in detail.

All relevant medical records must be made available to the examiner for review of pertinent documents.  The examination report should specifically state that such a review was conducted.  The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  Identify all currently-diagnosed acquired psychiatric disorders.

b.  Indicate whether each identified acquired psychiatric disorder was caused by an in-service event, injury, disorder, or disease, during the Veteran's period of active duty service from June 1965 to June 1969.  

c.  IF A DIAGNOSIS OF PTSD IS PROVIDED, the VA examiner should identify the claimed stressor(s) that serve(s) as the basis for the diagnosis of PTSD, or if the diagnosis is based on the Veteran's fear of hostile military or terrorist activity.

The examiner's attention is drawn to the following:

* VA medical records (VAMRs) show that the Veteran screened negative for PTSD on multiple occasions, to include, but not limited to: March 2011, April 2011, May 2011, and November 2011.  The Veteran also screened positive for PTSD on multiple occasions, to include, but not limited to: July 2010, April 2011, and April 2015.  

* May 2010 VAMRs show that a VA physician stated that the Veteran met the criteria for PTSD and anxiety, although there is no indication whether these diagnoses were in accordance with the DSM.  

* May 2010 VAMRs show that the Veteran only reported chronic pain and unemployment, in relation to any psychological disorder.  
* May 2010 VAMRs show that the Veteran was diagnosed with depression and began taking antidepressants.  

* June 2010 VAMRs show that the Veteran reported feeling "fine" and he discontinued the prescribed medication.  

* August 2010 VAMRs show that the Veteran was seen for depression and anxiety (although anxiety was not diagnosed).  

* September 2010 VAMRs show that the Veteran reported having nightmares, in addition to depression.  

* April 2011 VAMRs show that the Veteran was seen for depression and PTSD symptoms.  The treating physician reported that the Veteran denied being under attack or witnessing any accidents aboard his carrier.  He also denied avoidance behaviors and intrusive thoughts.  The Veteran was not able to describe a clear traumatic event during his active duty service, nor did he recall having a general sense of anxiety as a machinist mate on a carrier during a period of war.  The Veteran did report that his alcohol abuse began during active duty service and continued until roughly 2003.  The Veteran also reported that he sometimes startled, although he was unsure if this was caused by the medications he was taking.  

* August 2011 VAMRs show that the Veteran was diagnosed with panic disorder without agoraphobia.  

* November 2011 VAMRs show that the Veteran reported that his depression was due to pain.  

* In November 2011, a VA PTSD Disability Benefits Questionnaire (DBQ) was prepared by a VA psychologist.  The examiner reviewed the Veteran's claims file, and determined that the Veteran did not have a current diagnosis of PTSD in accordance with the DSM.  However, the examiner then determined that the Veteran's alcohol abuse and not otherwise specified depressive disorder were attributable to his PTSD, as well as any occupational or social impairment.  The examiner noted that the Veteran's alcohol abuse was in remission.  The examiner determined that the Veteran's stressor did not meet the criteria necessary for a PTSD diagnosis, to include the fear of hostile military or terrorist activity.  Although the VA medical opinion addressed PTSD, alcohol abuse, and depression, the examiner failed to address the Veteran's other post-service diagnoses, to include panic disorder and anxiety.  

4. Thorough explanations must be provided for the opinions rendered.  If the examiner cannot provide an opinion without resorting to speculation, he or she should expressly indicate this and provide supporting rationale as to why an opinion cannot be made without resorting to speculation. 

5. After completing all indicated development, readjudicate the claim in light of all of the evidence.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review, if in order.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). The Veteran is also advised that a claimant has the responsibility to present and support a claim for benefits under laws administered by the VA, 38 U.S.C. 
§ 5107(a). While VA has a duty to assist the veteran in substantiating his claim, that duty is not a one- way street. Woods v. Gober, 14 Vet.App. 214, 224 (2000); see also Hurd v. West, 13 Vet.App. 449, 452 (2000) (the Veteran cannot passively wait for help from VA). 

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




